Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                  July 01, 2016

The Court of Appeals hereby passes the following order:

A16A1950. MARCUS A. WATKINS v. RALPH CHERRY, WARDEN OF THE
    ROBERT A. DEYTON CORRECTIONAL FACILITY et al.

      On April 5, 2016, this Court granted Marcus A. Watkins’s application for
discretionary appeal. The order notified Watkins that he had 10 days from the date
of the order to file his notice of appeal. See OCGA § 5-6-35 (g). Sixteen days later,
on April 21, 2016, Watkins filed his notice of appeal.
      The timely filing of a notice of appeal is an absolute requirement to confer
jurisdiction on this Court. See White v. White, 188 Ga. App. 556, 556 (373 SE2d
824) (1988). Because Watkins failed to file his notice of appeal within 10 days of our
order granting his application, his notice of appeal is untimely. Accordingly, this
appeal is DISMISSED for lack of jurisdiction. See OCGA § 5-6-48 (b) (1); Barnes
v. Justis, 223 Ga. App. 671, 671-672 (478 SE2d 402) (1996).



                                       Court of Appeals of the State of Georgia
                                                                            07/01/2016
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.